[ENERSYS LETTERHEAD]

 

 



HOWARD I. HOFFEN
Chairman -- Compensation Committee



 

 

April 13, 2005

 

Mr. John D. Craig
6 Rick Road
Shillington PA 19607


Dear John:

With reference to your employment agreement (the "Employment Agreement") with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the "Company"), dated November 9,
2000, and related documents pursuant to which you are currently employed as
Chairman, President & Chief Executive Officer of EnerSys and the Company, we
confirm that your salary as set forth in Section 3 of the Employment Agreement
is increased to $745,000.00, effective as of April 1, 2005.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.



ENERSYS




By:

/s/ Howard I. Hoffen



 

Howard I. Hoffen
Chairman -- Compensation Committee

